Exhibit 10.2

March 3, 2015

Bryan Stockton

[Personal Address Omitted]

Dear Bryan,

This letter (this “Letter Agreement”) memorializes the terms and conditions of
your separation of employment (the “Separation”) with Mattel, Inc. (the
“Company”) on January 25, 2015 (the “Termination Date”).

Severance Benefits. For purposes of the Mattel, Inc. Executive Severance Plan
(the “Severance Plan”) and the participation letter relating to the Severance
Plan, dated as of June 30, 2009, between you and the Company (the “Participation
Letter”), the Separation is a Covered Termination (as defined in the Severance
Plan) pursuant to Section 2(e) thereof. In connection with the Separation, you
will be entitled to the severance payments and benefits set forth in
Section 3(b) of the Severance Plan, subject to your execution following the
Termination Date of the release (the “Release”) attached as Exhibit A of this
Letter Agreement (and the Release becoming irrevocable within 55 days of the
Termination Date). The Termination Date shall be the “Date of Termination” for
all purposes of the Severance Plan.

Full Agreement. This Letter Agreement, the Severance Plan, the Participation
Letter, the Release and the Employee Confidentiality and Inventions Agreement
(effective May 1, 2012) (the “Confidentiality Agreement”) or any agreement
superseding the Confidentiality Agreement (collectively, the “Agreements”)
constitute the full understanding of you and the Company with respect to the
Separation. Without limiting the generality of the foregoing, you expressly
acknowledge and agree that except as specifically set forth in the Agreements,
you are not entitled to receive any severance pay or benefits from the Company
and its affiliates.

Governing Law. This letter shall be governed by and construed in accordance with
the laws of the State of California, without reference to principles of conflict
of laws. The dispute resolution provisions of the Severance Plan shall apply to
this Letter Agreement.

Miscellaneous. This Letter Agreement may be amended, modified or changed only by
a written instrument executed by you and the Company. The captions of this
Letter Agreement are not part of the provisions hereof and shall have no force
or effect. This Letter Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.



--------------------------------------------------------------------------------

Sincerely, Mattel, Inc. By:

/s/ Alan Kaye

Alan Kaye Executive Vice President & Chief Human Resources Officer

 

Acknowledged and Agreed:

/s/ Bryan Stockton

Bryan Stockton

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

OF ALL CLAIMS

1. For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned (the “Participant”) does hereby on behalf of the
Participant and the Participant’s successors, assigns, heirs and any and all
other persons claiming through the Participant, if any, and each of them,
forever relieve, release, and discharge Mattel, Inc. (“Mattel”) and its
respective predecessors, successors, assigns, owners, attorneys,
representatives, affiliates, Mattel corporations, subsidiaries (whether or not
wholly-owned), divisions, partners and their officers, directors, agents,
employees, servants, executors, administrators, accountants, investigators,
insurers, and any and all other related individuals and entities, if any, and
each of them (collectively, the “Released Parties”), in any and all capacities
from any and all claims, debts, liabilities, demands, obligations, liens,
promises, acts, agreements, costs and expenses (including, but not limited to
attorneys’ fees), damages, actions and causes of action, of whatever kind or
nature, including, without limiting the generality of the foregoing, any claims
arising out of, based upon, or relating to the hire, employment, remuneration
(including salary; bonus; incentive or other compensation; vacation, sick leave
or medical insurance benefits; or other benefits) or termination of the
Participant’s employment with Mattel.

2. This release (“Release”) includes a release of any rights or claims the
Participant may have under the Age Discrimination in Employment Act, which
prohibits age discrimination in employment as to individuals forty years of age
and older; the Older Workers Benefit Protection Act, which prohibits
discrimination against older workers in all executive benefits; Title VII of the
Civil Rights Act of 1964, as amended in 1991, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the
California Fair Employment and Housing Act, which prohibits discrimination based
on race, color, religion, national origin, ancestry, physical or mental
disability, medical condition, sex, pregnancy-related condition, marital status,
age or sexual orientation; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the American with Disabilities Act, which
prohibits discrimination against qualified individuals with disabilities; or any
other federal, state or local laws or regulations which prohibit employment
discrimination, restrict an employer’s right to terminate the Participant, or
otherwise regulate employment. This Release also includes a release by the
Participant of any claims for breach of contract, wrongful discharge and all
claims for alleged physical or personal injury, emotional distress relating to
or arising out of the Participant’s employment with Mattel or the termination of
that employment; any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions; and all claims under the Employee Retirement Income Security Act of
1974, such as claims relating to pension or health plan benefits.
Notwithstanding anything else herein to the contrary, this Release shall not
affect claims that relate to: (i) Participant’s right to enforce the terms of
the Mattel, Inc. Executive Severance Plan; (ii) any rights the Participant may
have to indemnification from personal liability in accordance with the
applicable charter, bylaws or other governing documents of Mattel, to the extent
such documents are not inconsistent with Section 2802 of the California Labor
Code; (iii) the Participant’s right,

 

A-1



--------------------------------------------------------------------------------

if any, to government-provided unemployment benefits; (iv) the Participant’s
vested rights under any of the Company’s retirement plans or equity plans;
(vi) any rights the Participant may have to COBRA benefits; or (vii) any rights
or claims that the law does not permit the Participant to release.

3. Notwithstanding any other provision of this Release, this Release does not
apply to any rights or claims which arise after the execution of this Release.

4. This Release covers both claims that the Participant knows about and those
the Participant may not know about. The Participant expressly waives all rights
afforded by any statute (such as Section 1542 of the Civil Code of the State of
California) which limits the effect of a release with respect to unknown claims.
The Participant understands the significance of the Participant’s release of
unknown claims and the Participant’s waiver of statutory protection against a
release of unknown claims (such as under Section 1542). Section 1542 of the
Civil Code of the State of California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Notwithstanding the provisions of Section 1542, the Participant expressly
acknowledges that this Release is intended to include both claims that the
Participant knows about and those the Participant does not know or suspect to
exist.

5. The Participant hereby represents and warrants that he or she has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release purports to waive, and the
Participant covenants never to do so in the future, whether as a named
plaintiff, class member, or otherwise. The Participant understands that this
Release does not require him/her to withdraw, or prohibit him/her from filing, a
charge with any government agency (such as the U.S. Equal Employment Opportunity
Commission), as long as the Participant does not personally seek reinstatement,
damages, remedies, or other relief as to any claim that the Participant released
by signing this Release, as the Participant has waived any right the Participant
might have had to any of those things.

If the Participant is ever awarded or recovers any amount as to a claim the
Participant purported to waive in this Release, the Participant agrees that the
amount of the award or recovery shall be reduced by the amounts he or she was
paid under this Plan, increased appropriately for the time value of money, using
an interest rate of 10% per annum. The Participant covenants never directly or
indirectly to bring or participate in an action against any Released Party under
California Business & Professions Code Section 17200 or under any other unfair
competition law of any jurisdiction.

6. The provisions of this Release are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall be construed in accordance with its fair meaning
and in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.

 

A-2



--------------------------------------------------------------------------------

7. The Participant is strongly encouraged to consult with an attorney before
signing this Release. The Participant acknowledges that the Participant has been
advised of this right to consult an attorney and the Participant understands
that whether to do so is the Participant’s decision. The Participant
acknowledges that Mattel has advised the Participant that the Participant has
twenty-one (21) days in which to consider whether the Participant should sign
this Release and has advised the Participant that if the Participant signs this
Release, the Participant has seven (7) days following the date on which the
Participant signs the Release to revoke it and that the Release will not be
effective until after this seven-day period had lapsed. The Participant has been
advised that, in the event the Participant revokes the Release within seven (7)
days of signing it, the Participant will not be entitled to receive the amounts
that are being provided to the Participant in exchange for the Release. The
Participant acknowledges that (a) the Participant took advantage of the 21-day
consideration period to consider the Release before signing it, to the extent
the Participant deemed appropriate; (b) the Participant carefully read the
Release before signing it; (c) the Participant fully understands the Release;
(d) the Participant is entering into the Release voluntarily; and (e) the
Participant is receiving valuable consideration in exchange for Participant’s
execution of the Release that Participant would not otherwise be entitled to
receive.

 

A-3



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date: March 10, 2015

/s/ Alan Kaye

Mattel, Inc. Date: March 10, 2015

/s/ Bryan Stockton

Bryan Stockton

 

A-4